            Case 1:21-cv-00477-AKH Document 21 Filed 03/31/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 CAROLYN SPATAFORA,

                            Plaintiff,                            Civil Action No.: 1:21-cv-477

           v.                                                       MEMORANDUM OF LAW IN
                                                                  SUPPORT OF JOINT MOTION TO
 TOWN SPORTS INTERNATIONAL HOLDINGS,                             ENTER BRIEFING SCHEDULE AND
 INC.,                                                              FOR LEAVE TO WITHDRAW
                                                                      MOTION TO DISMISS
                            Defendant.



       Plaintiff Carolyn Spatafora and Defendant Town Sports International Holdings, Inc.

(“TSI”), by and through their undersigned counsel, in support of their joint motion for leave to

withdraw the pending motion to dismiss (ECF No. 11) and to enter a briefing schedule for a motion

to dismiss Plaintiff’s first amended complaint (ECF No. 19), state as follows:

       1.          The original complaint was filed on January 19, 2021. (ECF No. 1).

       2.          On March 3, 2021, TSI filed a motion to dismiss the complaint (ECF No. 11) and

on March 4, 2021, filed a motion to compel arbitration (ECF No. 14).

       3.          On March 23, 2021, Plaintiff filed an amended complaint (ECF No. 19).

       4.          The amended complaint raises new allegations not addressed in TSI’s motion to

dismiss.

       5.          TSI intends to move to dismiss the first amended complaint.

       6.          The parties agree and submit that the most efficient course is for TSI to withdraw

its pending motion to dismiss, and for the Court to enter a briefing schedule as follows for TSI to

file a motion to dismiss the first amended complaint:

                a. TSI to file a motion to dismiss on or before April 21, 2021;



                                                    1
            Case 1:21-cv-00477-AKH Document 21 Filed 03/31/21 Page 2 of 3




             b. Plaintiff to file her response on or before May 12, 2021, and

             c. TSI to file a reply, if any, on or before May 21, 2021.

       7.       WHEREFORE, for the reasons stated herein, the parties jointly and respectfully

request that the Court grant leave to withdraw the pending motion to dismiss (ECF No. 11) and

enter a briefing schedule for a motion to dismiss the first amended complaint as set forth above.

Dated: March 31, 2021
       New York, New York

    AKERMAN LLP                                       LAW OFFICE OF PETER G.
                                                      GOODMAN, PLLC
 By: s/ Massimo F. D'Angelo
         Massimo F. D’Angelo                          By: /s/ Peter G. Goodman
         Partner                                         Peter G. Goodman
         Akerman LLP                                     30 Broad Street, 37th Floor
         1251 Avenue of the Americas, 37th               New York, NY 10004
         Floor                                           Tel. (212) 386-7619
         New York, New York 10020                        E-mail: peter@goodmanpllc.com
         Telephone: (212) 880-3800
         Facsimile: (212) 880-8965

 Counsel for Town Sports International                Attorneys for Plaintiff Carolyn Spatafora
 Holdings, Inc.




                                                  2
         Case 1:21-cv-00477-AKH Document 21 Filed 03/31/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document by using the Court’s

Electronic Filing (CM/ECF) system on March 31, 2021, and service to all counsel of record was

accomplished by that system.


Dated: New York, NY
       March 31, 2021

                                                  /s/ Massimo F. D’Angelo
                                                  Massimo F. D’Angelo




                                              3
